DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “standing unit” as set forth in Claims 6, 7, and 8 must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The “standing unit” is only mentioned in the “SUMMARY OF THE INVENTION”.  The “standing unit” is not mentioned or nor is a number assigned to it in the “DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENT”.   See objection to drawings above.
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  On line 6, the phrase “the elastic body compression unit” has no antecedent basis in the claim.
Claim 2 is vague and indefinite.  The claim depends upon itself.  
For the purpose of examination, Claim 2 will be presumed to depend upon independent Claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battista (WO 99/01347) in view of Yu Chen (U.S. Patent No. 10,167,101), hereinafter “Chen”.
With respect to Claim 1, Battista, Figures 1-2, teaches a portable film packing apparatus 1 comprising: 
a main body 311 including a holding-and-drawing rod 501 at the middle portion of the main body 311, a first combining rod 421 is at a one end, and a second combining rod (at opposite end of 421) is disposed at the other end of the main body; 
a first reel holding unit 10 rotatably attached to the first combining rod 421; 
a second reel holding unit 13 attached to a unit and faced with the first reel holding unit 10, and a first roller unit 121 having a first roller having its opposite ends respectively fixed with a pair of a first roller unit gears 103; and a second roller unit 2 having second roller having its opposite ends respectively fixed with a pair of a second roller unit gears 202,
wherein the first roller unit 121 and the second roller unit 2 are provided with the pair of the first roller unit gears 103 and the pair of the second roller unit gears 202 to mesh with each other, wherein a diameter of the second roller 2 is longer than a diameter of the first roller 121 thereby the first roller unit and the second roller unit are driven to rotate for stretching a film tightly.  
Battista teaches all the elements of the film packing apparatus but it is unclear whether it has a pair of second roller unit gears.  Further, Battista teaches holding-and-drawing rod at one end of the main body instead of the middle portion of the main body.  And, it is unclear whether the apparatus of Battista includes an elastic body compression unit.
However, Chen, Figures 5-17, teaches a pair of first (mounted on frame 25) and a pair of second 23,24 roller unit gears (see Figure 7), a holding-and-drawing rod 10,131 at one end of the main body instead of the middle portion of the main body, and an elastic body compression unit 141,142 (see Figure 14).
It would have been obvious to one of ordinary skill in the art to provide Battista with an additional pair of roller unit gears at the opposite end of the first, as taught by Chen, for the purpose of maintaining uniform and precise rotation of the rollers at each end of the rollers.
It would have been further been obvious to one of ordinary skill in the art to provide Battista with holding-and-drawing rod in the middle of the main body instead of at the end, as taught by Chen, for the purpose of providing an evenly distributed balance to the packaging apparatus during a dispensing operation. 
It would have been further been obvious to one of ordinary skill in the art to provide Battista with an elastic body compression unit, as taught by Chen, for the purpose of providing a quick release unit for the roller that mounts the packaging film.
With respect to Claims 2 and 3, Battista does not mention the range of length of the diameters of the first and second roller.
  	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the range of length of the diameters of the first and second roller of Battista as specified in Claims 2 and 3, lines 2-3 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 4, Battista further teaches wherein the first roller unit 121 is disposed at a first predetermined distance from the holding-and-drawing rod 501 and the second roller unit 2 is disposed at a second predetermined distance from the hold-and-drawing rod 201, and wherein the first predetermined distance is longer than the second predetermined distance.  
With respect to Claim 5, Chen further teaches a first roller fixing plate 11 attached to a predetermined position of the first combining rod 40; and a second roller fixing plate 12 attached to a predetermined position of the second combining rod 42, wherein the first roller unit further includes a first roller shaft 411 and the second roller unit further includes a second roller shaft 151, and 23Docket No.:0060-0001 DIV wherein the first roller shaft and the second roller shaft are inserted into the first roller and the second roller, respectively, and attached to the first 11 and the second roller fixing plates 12.  
With respect to Claim 6, Chen further teaches a standing unit 25 configured to stand the portable packing apparatus, wherein the stand unit attached to the first combining rod.  
With respect to Claim 7, Chen further teaches a standing unit 25 configured to stand the portable packing apparatus, wherein the stand unit attached to the second roller fixing unit.  
With respect to Claim 8, Chen further teaches wherein the standing unit 25 further includes a portion of the first combining rod.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654